Name: Council Regulation ( EEC ) No 3567/91 of 2 December 1991 concerning the arrangements applicable to the import of products originating in the Republics of BosniaÃ ­Herzegovenia, Croatia, Macedonia and Slovenia
 Type: Regulation
 Subject Matter: political geography;  politics and public safety;  trade;  international trade;  tariff policy
 Date Published: nan

 No L 342/ 112 . 12 . 91 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3567/91 of 2 December 1991 concerning the arrangements applicable to the import of products originating in the Republics of Bosnia-Herzegovenia, Croatia, Macedonia and Slovenia those listed in Annex II to the Treaty establishing the European Economic Community and in Annex A to this Regulation , originating in the Republics of Bosnia-Herzegovenia , Croatia , Macedonia and Slovenia shall be admitted for import into the Community without quantitative restrictions or measures having equivalent effect and exempt from customs duties and taxes having an equivalent effect . By way of derogation from the provisions of the first subparagraph, the Kingdom of Spain and the Portuguese Republic shall apply duties calculated pursuant to Regulation (EEC) No 4150 / 87 ( 2 ). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas , by Council Regulation (EEC) No 3300 / 91 ( 1 ) the Council suspended the trade concessions provided for by the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia; Whereas the European Community and its Member States , meeting within the framework of European Political Cooperation, have decided by common accord to apply selective positive measures in favour of those parties which contribute to progress towards peace ; Whereas these parties should therefore be granted, by an autonomous decision taken by thfe Community , the benefit of trade provisions which are equivalent in essence to those of the Cooperation Agreement suspended by the Community; Whereas it is appropriate that these provisions should be applicable as from 15 November 1991 , the date on which the Cooperation Agreement between the Community and the Socialist Federal Republic of Yugoslavia was suspended; Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Article 2 The customs duties applicable on import into the Community of products listed in Annex B shall be those indicated opposite each product in the said Annex . Article 3 Until subsequent arrangements for trade with the Republics of Bosnia-Herzegovenia , Croatia , Macedonia and Slovenia are agreed upon, imports of the products referred to in Annexes I , III and IV of this Regulation shall be subject to the levy of the customs duties actually applied as regards third countries . HAS ADOPTED THIS REGULATION: Article 4 1 . The import of the textile products referred to in Annex II shall be subject , from 1 January to 31 December , to annual ceilings , indicated opposite each product , above which the customs duties actually applied as regards third countries may be re-established in accordance with the provisions of paragraph 2 . These ceilings shall apply in their entirety to all the Republics covered by this Regulation . Article 1 Subject to the special provisions provided for in respect of certain products in Articles 2, 3 and 4, products other than ( 2 ) OJ No L 389, 31 . 12 . 1987, p. 1 .(!) OJ No L 315 , 15 . 11 . 1991 , p. 1 . No L 342/ 2 Official Journal of the European Communities 12 . 12 . 91 Article 5 The rules of origin shall be adopted according to the procedure provided for in Article 14 of Council Regulation (EEC) No 802/ 68 of27 June 1968 on the common definition of the concept of the origin of goods ( 3 ). 2 . Once a ceiling set for the import of a product is reached, the Commission may re-establish , by means of a regulation , until the end of the calendar year , the levy of the customs duties referred to in paragraph 1 . 3 . As regards 1991 , the quantities already imported between 1 January and 14 November under the Supplementary Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade in textile products (*) shall be counted against the ceilings indicated in Annex II to this Regulation . 4 . This Article shall not affect the provisions of Council Regulation (EEC) No 3301 / 91 of 11 November 1991 concerning import arrangements for certain textile products originating in Yugoslavia ( 2). Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall be applicable from 15 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1991 . For the Council The President H. VAN DEN BROEK ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 1 . Regulation as last amended by Regulation (EEC) No 456 /91 (OJ No L 54 , 28 . 2 . 1991 , p. 4). ( ») OJ No L 352, 15 . 12. 1990, p. 120. (2 ) OJ No L 315 , 15 . 11 . 1991 , p. 3 . 12 . 12 . 91 Official Journal of the European Communities No L 342 / 3 ANNEX A concerning the products referred to in Article 1 CN code Description 0503 00 00 Horsehair and horsehair waste , whether or not put up as a layer with or without supporting material 0507 Ivory, tortoise-shell , whalebone and whalebone hair , horns, antlers , hooves, nails , claws and beaks , unworked or simply prepared but not cut to shape; powder and waste of these products : 0507 10 00  Ivory; ivory powder and waste 0509 00 Natural sponges of animal origin 1302 Vegetable saps and extracts; pectic substances , pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified , derived from vegetable products :  Vegetable saps and extracts : -&gt; 1302 13 00   Of hops 1302 20  Pectic substances, pectinates and pectates : ex 1302 20 10 Dry:  Pectic substances and pectinates ex 1302 20 90   Other :  Pectic substances and pectinates  Mucilages and thickeners, whether or not modified, derived from vegetables : 1302 31 00   Agar-agar 1302 32   Mucilages and thickeners , whether or not modified, derived from locust beans , locust bean seeds or guar seeds : 1302 32 10    Of locust beans or locust bean seeds 1302 32 90    Of guar seeds 1302 39 00 - - Other 1401 Vegetable materials of a kind used primarily for plaiting ( for example , bamboos , rattans , reeds, rushes, osier , raffia,cleaned, bleached or dyed cereal straw, and lime bark): ex 1401 10 00  Bamboos:  Other than unworked or not further worked than split 1401 20 00  Rattans :  Other than unworked or not further worked than split ex 1401 90 00  Other :  Reeds and the like , rushes and the like, unworked or not further worked than split 1402 Vegetable materials of a kind used primarily as stuffing or as padding (for example , kapok , vegetable hair and eel-grass) whether or not put up as a layer with or without supporting material : ex 1402 10 00  Kapok:  Put up on a layer or between two layers of other material  Other than uncorked  Other : ex 1402 91 00   Vegetable hair :  Put up on a layer or between two layers of other material  Other than unworked No L 342 /4 Official Journal of the European Communities 12 . 12 . 91 CN code Description 1404 Vegetable products not elsewhere specified or included: ex 1404 90 00  Other:  Other than raw vegetable materials of a kind used for dyeing or tanning , hard seeds , pips , hulls and nuts , of a kind used for carving (for example , corozo and dom):  Put up on a layer or between two layers of other material 1505 Wool grease and fatty substances derived therefrom (including lanolin ) 1515 Other fixed vegetable fats and oil ( including jojoba oil ) and their fractions , whether or not refined, but not chemically modified: 1515 60  Jojoba oil and its fractions : 1515 60 90 - - Other: 1518 Animal or vegetable fats and oils and their fractions, boiled , oxidized, dehydrated , sulphurized, blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats of oils of this Chapter , not elsewhere specified or included: 1518 00 90  Other 1520 Glycerol (glycerine), whether or not pure; glycerol waters and glycerol lyes 1521 Vegetable waxes (other than triglycerides), beeswax , other insect waxes and spermaceti , whether or not refined or coloured: 1521 10  Vegetable waxes: 1521 10 90   Other 1521 90  Other: 1521 90 10   Spermaceti , whether or not refined or coloured 1521 90 91 and 99   Beeswax and other insect waxes, whether or not refined or coloured 1702 Other sugars, including chemically pure lactose , maltose , glucose and fructose , in solid form; sugar syrups not containing added flavouring or colouring matter ; artificial honey , whether or not mixed with natural honey; caramel : 1702 10  Lactose and lactose syrup : 1702 10 10   Containing in the dry state, 99 % or more by weight of the pure product 1702 30  Glucose and glucose syrup , not containing fructose or containing in the dry state less than 20 % by weight of fructose:   Other: 1702 30 51 and 59    Containing in the dry state 99 % or more by weight of glucose 1803 Cocoa paste , whether or not defatted 1804 Cocoa butter , fat and oil 1805 Cocoa powder, not containing added sugar or other sweetening matter 1901 Malt extract ; food preparations of flour , meal , starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50% , not elsewhere specified or included; foodpreparations ofgoods ofheadingNos 0401 to 0404, not containing cocoa powder or containing cocoa powder in proportion by weight of less than 10% , not elsewhere specified or included : ex 1901 10  Preparations for infant use, put up for retail sale :  Excluding those containing cocoa and prepared milk in powder form: 12 . 12 . 91 Official Journal of the European Communities No L 342/ 5 CN code Description 1901 20 00  Mixes and doughs for the preparation of bakers' wares of heading No 1905 1901 90  Other:   Malt extract : 1901 90 11    With a dry extract content of 90 % or more by weight 1901 90 19    Other ex 1901 90 90   Other:  Excluding those containing cocoa and prepared milk in powder form for dietetic or culinary purposes 1902 Pasta , whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared , such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , cannelloni ; couscous , whether or not prepared:  Uncooked pasta , not stuffed or otherwise prepared : 1902 11   Containing eggs 1902 19   Other 1902 40  Couscous: 1902 40 10  - Unprepared 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes , grains , pearls, siftings or similar forms 1905 Bread , pastry, cakes , biscuits and other bakers' wares , whether or not containing cocoa ; communion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen : 2004 10  Potatoes :   Other: 2004 10 91    In the form of flour , meal or flakes 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen: 2005 20  Potatoes : 2005 20 10   In the form of flour , meal or flakes 2101 Extracts , essences and concentrates , of coffee , tea or mat £ , and .preparations with a basis of these products or with a basis of coffee , tea or mate ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates or with a basis of coffee : 2101 10  Extracts, essences and concentrates , of coffee , and preparations with a basis of these extracts , essences or concentrates or with a basis of coffee : 2101 10 11 and 19   Extracts, essences or concentrates   Preparations : 2101 10 91    Containing no milkfats , milk proteins , sucrose, isoglucose, glucose or starch or containing less than 1 ,5 % milkfat , 2,5 % milk proteins , 5 % sucrose or isoglucose , 5 % glucose or starch 2101 20  Extracts , essences and concentrates of tea or mat6 , and preparations with a basis of these extracts , essences or concentrates or with a basis of tea or mate: No L 342 / 6 Official Journal of the European Communities 12 . 12 . 91 CN code Description 2101 20 10   Containing no milkfats , milk proteins , sucrose, isoglucose, glucose or starch or containing less than 1,5% milkfat , 2,5% milk proteins , 5% sucrose or isoglucose, 5 % glucose or starch 2101 30  Roasted chicory and other roasted coffee substitutes , and extracts, essences and concentrates thereof 2102 Yeast (active or inactive); other single-cell micro-organisms , dead (but not including vaccines of heading No 3002); prepared baking powders: 2102 20  Inactive yeasts ; other single-cell micro-organisms , dead: 2102 20 11 and 19   Inactive yeasts 2102 30  Prepared baking powders 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings ; mustard flour and meal and prepared mustard 2104 Soups and broths and preparations therefor; homogenized composite food preparations 2106 Food preparations not elsewhere specified or included: 2106 10 - Protein concentrates and textured protein substances : 2106 10 10   Containing no milkfats , milk proteins , sucrose, isoglucose , glucose or starch or containing less than 1,5% milkfat , 2,5% milk proteins , 5% sucrose or isoglucose , 5 % glucose or starch 2106 90  Other: 2106 90 30 to 59   Flavoured or coloured sugar syrups: ex 2106 90 91    Containing no milkfats , milk proteins, sucrose , isoglucose , glucose or starch or containing less than 1 ,5 % milkfat , 2,5 % milk proteins , 5 % sucrose or isoglucose, 5 % glucose or starch  Excluding hydrolysates of proteins and autolysates of yeast 2202 Waters , including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages , not including fruit or vegetable juices of heading No 2009 2203 Beer made from malt 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol or higher; ethyl alcohol and other spirits , denatured , of any strength 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits ; liqueurs and other spirituous beverages; compound alcoholic preparations of a kind used for the manufacture of beverages 2209 Vinegar and substitutes for vinegar obtained from acetic acid 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes 2403 Other manufactured tobacco and manufactured tobacco substitutes; 'homogenized' or 'reconstituted' tobacco; tobacco extracts and essences 2905 Acyclic alcohols and their halogenated, sulphonated , nitrated or nitrosated derivatives :  Other polyhydric alcohols: 2905 43   Mannitol 2905 44   D-Glucitol (sorbitol ) 12 . 12. 91 Official Journal of the European Communities No L 342/7 CN code Description 3501 Casein , caseinates and other casein derivates; casein glues: 3501 10  Casein 3501 90  Other: 3501 90 90 Other 3502 Albumins, albuminates and other albumin derivatives: 3502 10  Egg albumin : 3502 10 91 and 99   Other 3502 90  Other:   Albumins , other than egg albumin :    Other : 3502 90 51 and 59     Milk albumin (lactalalbumin) 3505 Dextrins and other modified starches (for example , pregelatinized or esterified starches ); glues based on starches, or on dextrins or other modified starches: 3505 10  Dextrins and other modified starches : 3505 10 10   Dextrins   Other modified starches : 3505 10 90    Other 3505 20  Glues 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing ofdyestuffs and other products and preparations (for example, dressings and mordants ), of a kind used in the textile , paper, leather or like industries, not elsewhere specified or included: 3809 10  With a basis of amylaceous substances 3823 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries ( including those consisting ofmixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included: 3823 60  Sorbitol , other than that of subheading 2905 44 1 No L 342 / 8 Official Journal of the European Communities 12 . 12 . 91 ANNEX B concerning the tariff arrangements and rules applicable to certain goods resulting from the processing of agricultural products referred to in Article 2 CN code Description Rates of duty (% ) 0403 Buttermilk ; curdled milk and cream, yoghurt , kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa : 0403 10  Yoghurt : 0403 10 51 to 99   Flavoured or containing added fruit or cocoa MOB 0403 90  Other : 0403 90 71 to 99   Flavoured or containing added fruit or cocoa MOB 0710 Vegetables (uncooked or cooked by steaming or boiling in water ), frozen : 0710 40  Sweet corn MOB 0711 Vegetables, provisionally preserved ( for example by sulphur dioxide gas , in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0711 90  Other vegetables ; mixtures of vegetables :   Vegetables : 0711 90 30    Sweet corn MOB 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter , other than edible fats or oils or their fractions of heading No 1516 : 1517 10  Margarine , excluding liquid margarine : 1517 10 10   Containing more than 10% but not more than 15% by weight of milkfats MOB 1517 90  Other : 1517 90 10   Containing more than 10% but not more than 15% by weight of milkfats MOB 1519 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty acids :  Industrial monocarboxylic fatty acids : 1519 11   Stearic acid 2% 1519 12   Oleic acid 5% 1519 30  Industrial fatty alcohols 6% 1704 Sugar confectionery (including white chocolate), not containing cocoa: 1704 10 1704 90  Chewing-gum, whether or not sugar coated  Other : MOB max 23 % 1704 90 10   Liquorice extract containing more than 10% by weight of sucrose but not containing other added substances 9% 1704 90 30   White chocolate MOB max 27 % + AD S/Z 1704 90 51 to 99   Other MOB max 27 % + AD S/Z 12. 12 . 91 Official Journal of the European Communities No L 342/ 9 CN code Description Rates of duty (% ) 1806 Chocolate and other food preparations containing cocoa : I 1806 10  Cocoa powder, containing added sugar or other sweetening matter MOB 1806 20  Other preparations in blocks or slabs weighing more than 2 kg or in liquid , paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg: 1806 20 10   Containing 31 % ormore byweight ofcocoa butter or containing a combined weight of 3 1 % or more of cocoa butter and milk fat MOB max 27% + AD S/Z 1806 20 30   Containing a combined weight of 25 % or more, but less than 31 % of cocoa butter and milk fat   Other: MOB max 27% + AD S/Z 1806 20 50    Containing 18% or more by weight of cocoa butter MOB max 27% + AD S/Z 1806 20 70    Chocolate milk crumb 6% + MOB 1806 20 90    Other  Other in blocks , slabs or bars : MOB max 27 % + AD S/Z 1806 31   Filled MOB max 27% + AD S/Z 1806 32   Not filled MOB max 27% + AD S/Z 1806 90 - Other : ll 1806 9011 to 39   Chocolate and chocolate products MOB max 27% + AD S /Z 1806 90 50   Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa MOB max 27 % + AD S/Z 1806 90 60   Spreads containing cocoa:  in immediate packings of a net capacity of 1 kg or less  Other MOB max 27% + AD S /Z 6% + MOB max 27 % + AD S/Z 1806 90 70   Preparations containing cocoa for making beverages :  in immediate packings of a net capacity of 1 kg or less  Other MOB max 27 % + AD S /Z 6% + MOB max 27% + AD S/Z 1806 90 90   Other:  in immediate packings of a net capacity of 1 kg or less  Other MOB max 27 % + AD S/Z 6% + MOB max 27 % + AD S/Z 12 . 12 . 91No L 342/ 10 Official Journal of the European Communities CN code Description Rates of duty (% ) 1901 Malt extract; food preparations of flour, meal , starch ormalt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not elsewhere specified or included; food preparations of goods of headings Nos 0401 to 0404 , not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10% , not elsewhere specified or included: ex 1901 10  Preparations for infant use , put up for retail sale :  containing cocoa MOB  prepared milk, in powder form MOB 1901 90  Other: ex 1901 90 90   Other:  containing cocoa MOB  prepared milk , in powder form, for dietic or culinary purposes MOB 1902 Pasta, whether or not cooked or stuffed (withmeat or other substances) or otherwise prepared, such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , cannelloni; couscous, whether or not prepared: 1902 20  Stuffed pasta , whether or not cooked or otherwise prepared: 1902 20 91   Other MOB to 99ll 1902 30  Other pasta MOB 1902 40  Couscous: 1902 40 90   Other MOB 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared MOB 2001 Vegetables , fruit , nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid : 2001 90  Other 2001 90 30   Sweet corn (Zea mays var. saccharata) . MOB 2001 90 40   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch MOB 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen : 2004 90  Other vegetables and mixtures of vegetables : 2004 90 10   Sweet corn (Zea mays var . saccharata) MOB 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen: 2005 80  Sweet corn {Zea, mays var . saccharata) MOB 2008 Fruit , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter of spirit , not elsewhere specified or included:  Other, including mixtures other than those of subheading No 2008 19 : 2008 91 00   Palm hearts 9% 2008 99   Other:    Not containing added spirit:     Not containing added sugar: 2008 99 85      Maize (corn), other than sweet corn (Zea mays var. saccharata) MOB 2008 99 91      Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch MOB 12. 12 . 91 Official Journal of the European Communities No L 342/ 11 CN code Description Rates of duty (% ) 2101 Extracts , essences and concentrates , of coffee, tea or mat6 and preparations with a basis of these products or with a basis of coffee, tea ormat £; roasted chicory and other roasted coffee substitutes and extracts, essences or concentrates thereof: 2101 10  Extracts , essences and concentrates , of coffee , and preparations with a basis of these extracts , essences or concentrates or with a basis of coffee: 2101 10 99   Preparations:    Other MOB 2101 20  Extracts , essences and concentrates of tea or mat £ , and preparations with a basis of these extracts , essences or concentrates or with a basis of tea or mat £: 2101 20 90   Other MOB 2102 Yeasts (active or inactive); other single-cell micro-organisms , dead (but not including vaccines of heading No 3002); prepared baking powders: 2102 10  Active yeasts : 2102 10 10   Culture yeasts 8% 2102 10 31 to 39   Bakers' yeast MOB 2102 10 90 Other 10% 2105 Ice cream and other edible ice , whether or not containing cocoa MOB max 27% + AD S/Z 2106 Food preparations not elsewhere specified or included: 2106 10  Protein concentrates and textured protein substances : 2106 10 90   Other MOB 2106 90  Other : 2106 90 10   Cheese fondues   Other: MOB max ECU 25 100 kg/net ex 2106 90 91    Containing no milkfats , milk proteins , sucrose, isoglucose , glucose or starch or containing less than 1,5% milkfat , 2,5% milk proteins, 5% sucrose or isoglucose, 5% glucose or starch:  Hydrolysates of proteins ; autolysates of yeast 6% 2106 90 99    Other :  Containing 26 % or more by weight of milkfats :  In immediate packings of a net capacity of 1 kg or less  Other  Other MOB 6% + MOB MOB No L 342/ 12 Official Journal of the European Communities 12 . 12 . 91 ANNEX I ( a) (b) Order No CN code Description ( 1 ) (2) ( 3 ) 01.0010 3102 (*) Mineral or chemical fertilizers , nitrogenous : 31021010   Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 01.0020 310210 91    Other urea in aqueous solution 3102 10 99    Other  Ammonium sulphate; double salts and mixtures of ammonium sulphate and ammoniqm nitrate : 3102 21 00   Ammonium sulphate 3102 29   Other : 3102 29 10    Ammonium sulphate-nitrate 3102 29 90    Other 3102 30  Ammonium nitrate , whether or not in aqueous solution : 3102 30 10   In aqueous solution 3102 30 90   Other 3102 40  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances: 3102 40 10   With a nitrogen content not exceeding 28 % by weight 3102 40 90   With a nitrogen content exceeding 28 % by weight 3102 50  Sodium nitrate : 1 3102 50 90   Other fertilizers 3102 60 00  Double salts and mixtures of calcium nitrate and ammonium nitrate 3102 70 00  Calcium cyanamide 3102 80 00  Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution 3102 90 00  Other, including mixtures not specified in the foregoing subheadings 01.0030 3105 0 ) Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen , phosphorus and potassium; other fertilizers ; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg 01.0040 3915 Waste, parings and scrap , of plastics : 3915 90  Of other plastics :   Other: 3915 90 91    Of epoxide resins 3915 90 99    Other - 3916 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods , sticks and profile shapes , whether or not surface-worked but not otherwise worded , of plastics : I 3916 90  Of other plastics : ex 3916 90 90   Other :  Of regenerated cellulose 3917 Tubes , pipes and hoses, and fittings therefor (for example , joints , elbows , flanges), of plastics : 3917 10  Artificial guts ( sausage casings) of hardened protein or of cellulosic materials: t 1 ) Within the limit, with regard to exports to Italy , of quantities consolidated under the General Agreement on Tariffs and Trade (GATT). (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as havingno more than an indicative value , the preferential scheme being determined, within the context of this Annex , by the application of the CN code . Where ex CN code positions are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together . (b) See Taric codes in Annex V. No L 342/ 1312 . 12 . 91 Official Journal of the European Communities Order No CN code Description ( 1 ) (2) (3 ) 01.0040 (cont'd) ex 3917 10 90   Of cellulose plastic materials  Of regenerated cellulose  Tubes , pipes and hoses , rigid : 3917 29   Of other plastics :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked', but not otherwise worked : ex 3917 29 19 - Other:  Of regenerated cellulose 3917 32   Other, not reinforced or otherwise combined with other materials , without fittings :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked : ex 3917 32 51 Other:  Of regenerated cellulose - 3917 39   Other:    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked : ex 3917 39 19 Other:  Of regenerated cellulose 3919 Self-adhesive plates , sheets , film , foil , tape, strip and other flat shapes, of plastics, whether or not in rolls : 3919 10  In rolls of a width not exceeding 20 cm:   Other: ex 3919 10 90    Other :  Of regenerated cellulose 3919 90 - Other: - - Other: ex 3919 90 90    Other :  Of regenerated cellulose 3920 Other plates, sheets , film , foil and strip , of plastics , non-cellular and not reinforced , laminated , supported or similarly combined with other materials :  Of cellulose or its chemical derivatives : 3920 71   Of regenerated cellulose :    Sheets, film or strip, coiled or not, of a thickness of less than 0,75 mm: 3920 71 11     Not printed 3920 71 19     Printed 3920 71 90    Other 3921 Other plates , sheets , film , foil and strip , of plastics :  Cellular : 3921 14 00   Of regenerated cellulose 01.0050 3912 Cellulose and its chemical derivatives, not elsewhere specified or included , in primary forms : 3912 20  Cellulose nitrates ( including collodions):   Non-plasticized: No L 342 / 14 Official Journal of the European Communities 12 . 12 . 91 Order No CN code Description (V (2) ( 3 ) 01.0050 (cont'd) 3912 20 11 3912 20 19    Collodions and celloidin    Other 3912 20 90   Plasticized 3915 Waste, parings and scrap , of plastics : 3915 90  Of other plastics : - - Other: I ex 3915 90 93    Of cellulose and its chemical derivatives 3916 Monofilament ofwhich any cross-sectional dimensions exceeds 1 mm, rods, sticks and profile shapes , whether or not surface-worked but not otherwise worked , of plastics : 391690  Of other plastics : ex 3916 90 90   Other :  Of cellulose nitrates 3917 Tubes , pipes and hoses , and fittings therefor (for example , joints , elbows , flanges), of plastics :  Tubes, pipes and hoses, rigid : 3917 29   Of other plastics :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked: ex 3917 29 19     Other:  Of cellulose nitrates  Other tubes, pipes and hoses: 3917 32   Other, not reinforced or otherwise combined with other materials , without fittings:    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked: ex 3917 32 51  -   Other :  Of cellulose nitrates 3917 39   Other:    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked: ex 3917 39 19     Other:  Of cellulose nitrates 3919 Self-adhesive plates, sheets , film , foil , tape , strip and other flat shapes , of plastics , whether or not in rolls : 3919 10  In rolls of a width not exceeding 20 cm: Other: ex 3919 10 90    Other:  Of cellulose nitrates 3919 90  Other :   Other: ex 3919 90 90    Other:  Of cellulose nitrates 3920 Other plates, sheets , film, foil and strip , of plastics, non-cellular and not reinforced, laminated , supported or similarly combined with other materials :  Of cellulose or its chemical derivatives: 3920 72 00   Of vulcanized fibre No L 342 / 1512 . 12 . 91 Official Journal of the European Communities Order No CN code Description ( 1 ) ( 2) &lt;3 &gt; 01.0050 (cont'd) 3921 3921 19 3921 19 90 3921 90 3921 90 90 Other plates, sheets , film, foil and strip , of plastics :  Cellular:   Of other plastics :    Other  Other :   Other 01.0060 4011 4011 10 00 4011 20 00 4011 30 4011 30 90 4011 91 00 4011 99 00 4012 4012 10 ex 4012 10 90 4012 20 ex 4012 20 90 4013 4013 10 4013 10 10 4013 10 90 4013 90 90 New pneumatic tyres , of rubber :  Of a kind used on motor cars ( including station wagons and racing cars)  Of a kind used on buses or lorries  Of a kind used on aircraft:   Other  Other :   Having a 'herring-bone' or similar tread   Other Retreaded or used pneumatic tyres of rubber; solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber :  Retreaded tyres :  - Other:  Other than of the kind used on bicycles or cycles with auxiliary motor, on motor-cycles or motor-scooters  Used pneumatic tyres:   Other:  Other than of the kind used on bicycles or cycles with auxiliary motor, on motor-cycles or motor-scooters Inner tubes , of rubber:  Of a kind used on motor cars (including station wagons and racing cars), buses or lorries :   Of the kind used on motor cars (including station wagons and racing cars )   Of the kind used on buses or lorries  Other :   Other 01.0080 4203 4203 10 00 4203 21 00 4203 29 91 4203 29 99 4203 30 00 4203 40 00 Articles of apparel and clothing accessories , of leather or of composition leather :  Articles of apparel  Gloves , mittens and mitts :   Specially designed for use in sports   Other:    Other :     Men's and boys'     Other  Belts and bandoliers  Other clothing accessories 01.0090 4412 4420 4420 90 4420 90 11 4420 90 19 Plywood , veneered panels and similar laminated wood: Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles , of wood; statuettes and other ornaments , of wood; wooden articles of furniture not falling within Chapter 94:  Other :   Wood marquetry and inlaid wood:    Of tropical woods referred to in Additional Note 2 of this Chapter    Of other woods 01.0100 4410 Particle board and similar board of wood or other ligneous materials ; whether or not agglomerated with resins or other organic binding substances No L 342/ 16 Official Journal of the European Communities 12 . 12 . 91 Order No CN code Description ( 1 ) (2 ) (3 ) 01.0110 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics , the uppers of which are neither fixed to the sole nor assembled by stitching , riveting, nailing, screwing, plugging or similar processes 6402 Other footwear with outer soles and uppers of rubber or plastics 01.0120 6403 Footwear with outer soles of rubber , plastics, leather or composition leather and uppers of leather 01.0130 6404 Footwear with outer soles of rubber , plastics, leather or composition leather and uppers of textile materials \ 6405 Other footwear: 6405 90  Other : 6405 90 10   With outer soles of rubber , plastics, leather or composition leather 01.0140 7004 Drawn glass and blown glass , in sheets , whether or not having an absorbent or reflecting layer , but not otherwise worked 7004 10  Glass, coloured throughout the mass (body tinted), opacified , flashed or having an absorbent or reflecting layer: \ 7004 10 30   Antique glass - 7004 10 50   Horticultural sheet glass 7004 10 90   Other 7004 90  Other glass : 7004 90 50   Antique glass 7004 90 70   Horticultural sheet glass   Other, of a thickness : 7004 90 91    Not exceeding 2,5 mm 7004 90 93    Exceeding 2,5 mm but not exceeding 3,5 mm l 7004 90 95    Exceeding 3,5 mm but not exceeding 4,5 mm 7004 90 99    Exceeding 4,5 mm 01.0150 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs , illuminated name-plates and the like, having a permanently fixed light source , and parts thereof not elsewhere specified or included: 9405 91  Parts :   Of glass :    Articles for electrical lighting fittings (excluding searchlights and spotlights): 9405 91 19     Other ( for example , diffusers , ceiling lights , bowls, cups , lampshades, globes, tulip-shaped pieces) 7304 Tubes, pipes and hollow profiles, seamless , of iron (other than cast iron) or steel : 7304 10  Line pipe of a kind used for oil or gas pipelines: 01.0160 7304 10 10   Of an external diameter not exceeding 168,3 mm 7304 10 30   Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 7304 10 90   Of an external diameter exceeding 406,4 mm 7304 20  Casing , tubing and drill pipe , of a kind used in drilling for oil or gas:   Other : 7304 20 91    Of an external diameter not exceeding 406,4 mm 7304 20 99    Of an external diameter exceeding 406,4 mm  Other, of circular cross-section , of iron or non-alloy steel : 7304 31   Cold-drawn or cold-rolled (cold-reduced):    Other : 7304 31 91     Precision tubes 7304 31 99     Other No L 342 / 1712 . 12 . 91 Official Journal of the European Communities CN code DescriptionOrder~ No ( 1 ) (2) 3 01.0160 (cont'd) 7304 39 7304 39 10 7304 39 51 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 7304 41 90 7304 49 7304 49 10 7304 49 91 7304 49 99 7304 51   Other:    Unworked, straight and of uniform wall-thickness , for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (*)    Other:     Other:      Other:       Threaded or threadable tubes (gas pipe):      Plated or coated with zinc _______ Other       Other, of an external diameter :        Not exceeding 168,3 mm        Exceeding 168,3 mm, but not exceeding 406,4 mm        Exceeding 406,4 mm  Other, of circular cross-section , of stainless steel : Cold-drawn or cold-rolled (cold-reduced): w  - - Other  - Other:    Unworked, straight and of uniform wall-thickness , for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses ( x )    Other:     Other:      Of an external diameter not exceeding 406,4 mm      Of an external diameter exceeding 406,4 mm  Other , of circular cross-section, of other alloy steel :   Cold-drawn or cold-rolled (cold-reduced):  ,   Straight and ofuniformwall-thickness , of alloy steel containing byweight not less than 0,9 % but not more than 1 ,15 % of carbon, not less than 0,5 % but not more than 2 % ofchromium and not more than 0,5 % ofmolybdenum , of a length :     Not exceeding 4,5 m     Exceeding 4,5 m    Other :     Other : _ _ _ _ _ Precision tubes      Other  - Other:    Unworked, straight and of uniform wall-thickness , for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (')    Other, straight and of uniform wall-thickness , of alloy steel containing by weight not less than 0,9 % but not more than 1 ,15 % of carbon , not less than 0,5% but not more than 2% of chromium and not more than 0,5% of molybdenum, of a length:     Not exceeding 4,5 m _ _ _ _ Exceeding 4,5 m    Other :     Other:      Of an external diameter not exceeding 168,3 mm      Of an external diameter exceeding 168.,3 mm, but not exceeding 406,4 mm      Of an external diameter exceeding 406,4 mm  Other :   Other 7304 51 11 7304 51 19 7304 51 91 7304 51 99 7304 59 7304 59 10 7304 59 31 7304 59 39 7304 59 91 7304 59 93 7304 59 99 7304 90 7304 90 90 ( ») Entry under this code is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions (combined nomenclature). No L 342/ 18 Official Journal of the European Communities 12 . 12 . 91 Order No CN code Description ( 1 ) (2) (3 ) 01.0160 (cont'd) 7305 Other tubes and pipes ( for example , welded, riveted or similarly closed), having internal and external circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel 7306 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel : 7306 10  Line pipe of a kind used for oil or gas pipelines:   Longitudinally welded , of an external diameter of: 7306 10 11    Not more than 168,3 mm \ 7306 10 19    More than 168,3 mm, but not more than 406,4 mm 7306 10 90   Spirally welded 7306 20 00  Casing and tubing of a kind used in drilling for oil or gas 7306 30  Other, welded , of circular cross-section , of iron or non-alley steel :  Other, welded , of circular cross-section , of iron or non-alley steel :   Other :    Precision tubes , with a wall thickness : 7306 30 21     Not exceeding 2 mm 7306 30 29     Exceeding 2 mm    Other:     Threaded or threadable tubes (gas pipe ): 7306 30 51      Plated or coated with zinc 7306 30 59      Other     Other, of an external diameter :      Not exceeding 168,3 mm: 7306 30 71       Plated or coated with zinc 7306 30 78       Other 7306 30 90      Exceeding 168,3 mm, but not exceeding 406,4 mm 7306 40  Other, welded, of circular cross-section, of stainless steel :   Other : 7306 40 91    Cold-drawn or cold-rolled (cold-reduced) 7306 40 99 - - - Other 7306 50  Other , welded , of circular cross-section, of other alloy steel :   Other : 7306 50 91    Precision tubes 7306 50 99    Other 7306 60  Other, welded, of non-circular cross-section:   Other :    Of rectangular (including square ) cross-section , with a wall thickness : 7306 60 31     Not exceeding 2 mm 7306 60 39     Exceeding 2 mm 7306 60 90    Of other sections 7306 90 00  Other 01.0165 7407 Copper bars , rods and profiles : ex 7407 10 00  Of refined copper :  Solid  Of copper alloys: 7407 21   Of copper-zinc base alloys (brass ): 7407 21 10    Bars and rods 12. 12 . 91 Official Journal of the European Communities No L 342/ 19 Order No CN code Description 1 ) 2 (3 01.0165 (cont'd) ex 7407 21 90 7407 22 ex 7407 22 10 ex 7407 22 90 ex 7407 29 00 7408    Profiles :  Solid   Of copper-nickel base alloys (cupro-nickel ) or copper-nickel-zinc base alloys (nickel silver):    Of copper-nickel base alloys (cupro-nickel):  Solid    Of copper-nickel-zinc base alloys (nickel silver):  Solid Other  Solid Copper wire: 01.0170 7409 Copper plates , sheets and strip , of a thickness exceeding 0,15 mm: 01.0180 7407 ex 7407 10 00 7407 21 ex 7407 21 90 Copper bars, rods and profiles :  Of refined copper:  Hollow  Of copper alloys :   Of copper-zinc base alloys (brass):    Profiles :  Hollow   Of copper-nickel base alloys (cupro-nickel ) or copper-nickel-zinc base alloys (nickel silver):    Of copper-nickel base alloys (cupro-nickel ):  Hollow    Of copper-nickel-zinc base alloys (nickel silver):  Hollow   Other  Hollow ¢ Copper tubes and pipes ex 7407 22 10 ex 7407 22 90 ex 7407 29 00 7411 01.0190 ex 7604 7605 Aluminium bars , rods and profiles , excluding code 7604 21 00 Aluminium wire 01.0200 7606 Aluminium plates , sheets and strip , of a thickness exceeding 0,2 mm 01.0210 7903 7905 Zinc dust , powders and flakes Zinc plates , sheets, strip and foil 01.0220 8501 8501 10 8501 10 10 8501 10 91 8501 10 93 8501 10 99 8501 20 8501 20 90 8501 31 8501 31 90 8501 32 8501 32 91 8501 32 99 Electric motors and generators (excluding generating sets):  Motors of an output not exceeding 37,5 W:   Synchronous motors of an output not exceeding 18 W:   Other:    Universal AC/DC motors    AC motors    DC motors  Universal AC /DC motors of an output exceeding 37,5 W:   Other  Other DC motors; DC generators :   Of an output not exceeding 750 W:    Other:   Of an output exceeding 750 W but not exceeding 75 kW:    Other:     Of an output exceeding 750 W but not exceeding 7,5 kW     Of an output exceeding 7,5 kW but not exceeding 75 kW No L 342/ 20 Official Journal of the European Communities 12 . 12 . 91 Order No CN code Description ( 1 ) ( 2) (3 ) 01.0220 (cont'd) 8501 33   Of an output exceeding 75 kW but not exceeding 375 kW:    Other : 8501 33 91     Traction motors 8501 33 99     Other 8501 34   Of an output exceeding 375 kW:    Other : 8501 34 50     Traction motors     Other, of an output: 8501 34 91      Exceeding 375 kW but not exceeding 750 kW 8501 34 99      Exceeding 750 kW  Other AC motors , single phase: 8501 40 90   Other  Other AC motors, multi-phase: 8501 51   Of an output not exceeding 750 W: 8501 51 90    Other : 8501 52   Of an output exceeding 750 W but not exceeding 75 kW:    Other : I 8501 52 91 _ _ _ _ of an output exceeding 750 W but not exceeding 7,5 kW 8501 52 93     Of an output exceeding 7,5 kW but not exceeding 37 kW 8501 52 99     Of an output exceeding 37 kW but not exceeding 75 kW 8501 53   Of an output exceeding 75 kW:  -  Other : 8501 53 50     Traction motors     Other, of an output: 8501 53 91 _____ Exceeding 75 kW but not exceeding 750 kW 8501 53 99      Exceeding 750 kW  AC generators (alternators): 8501 61   Of an output not exceeding 75 kVA:    Other : 8501 61 91     Of an output not exceeding 7,5 kVA 8501 61 99     Of an output exceeding 7,5 kVA but not exceeding 75 kVA 8501 62   Of an output exceeding 75 kVA but not exceeding 375 kVA: 8501 62 90    Other 8501 63   Of an output exceeding 375 kVA but not exceeding 750 kVA: \ 8501 63 90    Other 8501 64 00   Of an output exceeding 750 kVA 8502 Electric generating sets and rotary converters : I  Generating sets with compression-ignition internal combustion piston engines(diesel or semi-diesel engines ): 8502 11   Of an output not exceeding 75 kVA: 8502 11 90    Other I 8502 12   Of an output exceeding 75 kVA but not exceeding 375 kVA: 8502 12 90    Other l 8502 13   Of an output exceeding 375 kVA:    Other : 8502 13 91     Of an output exceeding 375 kVA but not exceeding 750 kVA 8502 13 99     Of an output exceeding 750 kVA 8502 20  Generating sets with spark-ignition internal combustion piston engines   Other : 12 . 12 . 91 Official Journal of the European Communities No L 342 /21 Order No CN code Description ( 1 ) (2 ) . ( 3 ) 01.0220 (cont'd) 8502 20 91 8502 20 99    Of an output not exceeding 7,5 kVA _ _ _ Of an output exceeding 7,5 kVA 8502 30  Other generating sets :   Other: \ 8502 30 91  '   Turbo-generators 8502 30 99    Other I 8502 40  Electric rotary converters: 8502 40 90   Other 01.0230 8503 00 Parts suitable for use solely or principally with the machines of code 8501 or 8502 8504 Electrical transformers, static converters (for example , rectifiers) and inductors : 8504 90  Parts :   Of transformers and inductors : 8504 9011    Ferrite cores 8504 90 19    Other 8504 90 90   Of static converters 01.0240 ex 8544 Insulated (including enamelled or anodized ) wire , cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors ; optical fibre cables, made up of individually sheathed fibres , whether or not assembled with electric conductors or fitted with connectors excluding products of CN codes 8544 30 10 and 8544 70 00 01.0250 8546 Electrical insulators of any material 01.0270 8716 Trailers and semi-trailers ; other vehicles , not mechanically propelled; parts thereof: 8716 10  Trailers and semi-trailers of the caravan type, for housing or camping: 8716 10 10   Trailer tents   Other , of a weight : 8716 10 91    Not exceeding 750 kg 8716 10 93    Exceeding 750 kg but not exceeding 3 500 kg 8716 10 99    Exceeding 3 500 kg 8716 20  Self-loading or self-unloading trailers and semi-trailers for agricultural purposes: 8716 2010   Manure spreaders 8716 20 90   Other  Other trailers and semi-trailers for the transport of goods: 8716 31 00   Tanker trailers and tanker semi-trailers :    New: 8716 39 30     Semi-trailers     Other: 8716 39 51      With a single axle 8716 39 59      Other 8716 39 80    Used 8716 40 00  Other trailers and semi-trailers 01.0280 9401 Seats (other than those of code 9402), whether or not convertible into beds , and parts thereof: 9401 30  Swivel seats with variable height adjustment : 9401 30 10   Upholstered , with backrest and fitted with castors or glides 9401 30 90   Other No L 342/22 Official Journal of the European Communities 12 . 12 . 91 Order No CN code Description ( 1 ) (2 ) (3 ) 01.0280 9401 40 00  Seats other than garden seats or camping equipment, convertible into beds (cont'd) 9401 50 00  Seats of cane , osier , bamboo or similar materials  Other seats, with wooden frames: 9401 61 00   Upholstered 9401 6900   Other  Other seats , with metal frames: 9401 71 00   Upholstered 9401 79 00   Other 9401 80 00  Other seats \ 9401 90  Parts : 9401 90 90   Other 01.0290 9403 Other furniture and parts thereof: 9403 10  Metal furniture of a kind used in offices: 9403 10 10   Drawing tables (other than those of code 9017 )   Other :    Not exceeding 80 cm in height : ^ I 9403 10 51     Desks 9403 10 59     Other    Exceeding 80 cm in height: 9403 10 91     Cupboards with doors , shutters or flaps 9403 10 93     Filing, card-index and other cabinets 9403 10 99     Other 9403 20  Other metal furniture :   Other : 9403 20 91    Beds 9403 20 99    Other 9403 30  Wooden furniture of a kind used in offices:   Not exceeding 80 cm in height: 9403 30 11    Desks 9403 30 19  -  Other   Exceeding 80 cm in height: 9403 30 91 _ _ _ Cupboards with doors, shutters or flaps; filing, card-index and other cabinets 9403 30 99    Other 9403 40 00  Wooden furniture of a kind used in the kitchen 9403 50 00  Wooden furniture of a kind used in the bedroom 9403 60  Other wooden furniture: 9403 60 10   Wooden furniture of a kind used in the dining room and the living room 9403 60 30   Wooden furniture of a kind used in shops 9403 60 90   Other wooden furniture 9403 70  Furniture of plastics : 9403 70 90   Other 9403 80 00  Furniture of other materials , including cane, osier , bamboo or similar materials 9403 90  Parts : 9403 90 10   Of metal 9403 90 30   Of wood 9403 90 90   Of other materials 12 . 12 . 91 Official Journal of the European Communities No L 342/ 23 ANNEX II (a ) (b) Order No (category) CN code Description ( 1 ) (2 ) (3 ) 02.0010 5204 11 00 Cotton yarn not put up for retail sale ( 1 ) 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 I 5205 15 10 \ 5205 15 90 5205 21 00 5205 22 00 \ 5205 23 00 I 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 \ 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 I I 5206 12 00 I \ 5206 13 00 5206 14 00 5206 15 10 I 5206 15 90 \ 5206 21 00 5206 22 00 5206 23 00 l 5206 24 00 5206 25 10 5206 25 90 l 5206 31 00 \ 5206 32 00 5206 33 00 l 5206 34 00 l 5206 35 10 I 5206 35 90 5206 41 00 5206 42 00 \ 5206 43 00 I 5206 44 00 l 5206 45 10 \ 5206 45 90 ex 5604 90 00 02.0020 (2) 5208 11 10 5208 11 90 5208 12 11 5208 12 13 Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics, tulle and other net fabrics ( a ) Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the designation of the products is to be considered as having no more than an indicative value , the preferential scheme being determined , within the context of this Annex , by the application of the CN code. Where ex CN code positions are indicated, the preferential scheme is to be determined by application of CN code and corresponding description taken together. (b ) See Taric codes in Annex V. No L 342/ 24 Official Journal of the European Communities 12 . 12 . 91 ( 1 ) (2 ) (3 ) 02.0020 (2) (cont'd) 5208 12 15 5208 12 19 5208 12 91 5208 12 93 l 5208 12 95 5208 12 99 5208 13 00 I 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 - 5208 22 95 | \ 5208 22 99 | \ 5208 23 00 | 5208 29 00 5208 31 00 I 5208 32 11 5208 32 13 | 5208 32 15 | 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 \ 5208 39 00 5208 41 00 \ 5208 42 00 I 5208 43 00 5208 49 00 \ 5208 51 00 5208 52 10 \ 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 I 5209 19 00 5209 21 00 I 5209 22 00 I 5209 29 00 I 5209 31 00 \ 5209 32 00 5209 39 00 ' 1 5209 41 00 \ 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 I 5209 52 00 \ 5209 59 00 \ 5210 11 10 \ 5210 11 90 I 5210 12 00 \ I 5210 19 00 5210 21 10 5210 21 90 5210 22 00 I \ 5210 29 00 I I 5210 31 10 \ 5210 31 90 \ 5210 32 00 l 12 . 12 . 91 Official Journal of the European Communities No L 342 /25 ( l ) (2 3 02.0020 ( 2 ) (cont'd) 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 521149 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 521211 10 5212 11 90 5212 1210 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 521215 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 02.0025 (2A) Of which other than unbleached or bleached No L 342/26 Official Journal of the European Communities 12 . 12 . 91 ( 1 ) (2 (3 02.0025 (2A) (cont'd) 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 521143 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 521215 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 02.0030 (3 ) Woven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics , pile fabrics (including terry fabrics) and chenille fabrics 5512 11 00 551219 10 551219 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 12 . 12 . 91 Official Journal of the European Communities No L 342/27 ( 1 ) (2) (3 ) 02.0030 (3 ) (cont'd) 5513 21 10 5513 21 30 5513 21 90 \ 5513 22 00 5513 23 00 5513 29 00 I 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 ' 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 | 5514 13 00 5514 19 00 5514 21 00 | \ 5514 22 00 5514 23 00 5514 29 00 | 5514 31 00 5514 32 00 5514 33 00 | 5514 39 00 5514 41 00 I 5514 42 00 5514 43 00 5514 49 00 5515 11 10 I 5515 11 30 \ 5515 11 90 I 5515 1210 I 5515 12 30 . 5515 12 90 5515 13 11 5515 13 19 \ 5515 13 91 5515 13 99 I 5515 19 10 5515 19 30 l I 5515 19 90 5515 21 10 l 5515 21 30 I 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 l 5515 29 90 5515 91 10 \ \ 5515 91 30 l 5515 91 90 5515 92 11 I 5515 92 19 \ 5515 92 91 \ 5515 92 99 5515 99 10 I 5515 99 30 5515 99 90 \ 5803 90 30 \ ex 5905 00 70 \ ex 6308 00 00 No L 342/ 28 Official Journal of the European Communities 12 . 12 . 91 - ( 1 ) (2 ) (3 ) ( a ) 02.0050 (b ) 02.0055 (5 ) 6101 10 90 6101 20 90 6101 30 90 Jerseys , pullovers , slipovers , waistcoats , twinsets , cardigans , bed jackets and jumpers (other than jackets and blazers), anoraks , windcheaters , waister jackets and the like , knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 \ 6110 10 10 I 6110 10 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 ( a) 02.0060 (b) 02.0065 ( 6 ) 6203 41 10 6203 41 90 6203 42 31 6203 42 33 Men's or boys' woven breeches, shorts (other than swimwear) and trousers ( including slacks), women's or girls' woven trousers and slacks , of wool , of cotton or of man-made fibres 6203 42 35 | 6203 42 90 | 6203 43 19 6203 43 90 \ 6203 49 19 6203 49 50 I \ 6204 61 10 I 6204 62 31 6204 62 33 6204 62 35 I 6204 63 19 6204 69 19 (a) 02.0070 (b) 02.0075 (7) 6106 10 00 6106 20 00 6106 90 10 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted of wool , cotton or man-made fibres 6206 20 00 6206 30 00 6206 40 00 * ( a ) 02.0080 (b ) 02.0085 ( 8 ) i 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton or man-made fibres 02.0090 (9 ) 5802 11 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics ofcotton ; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and similar woven terry fabrics, of cotton (a) 02.0150 (b) 02.0155 ( 15 ) 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 Women's or girls' woven overcoats, raincoats and other coats , cloaks and capes; jackets and blazers , of wool , of cotton or of manrmade textile fibres (other than parkas) (of category 21 ) ex 6202 13 90 \ 6204 31 00 l 6204 32 90 \ 6204 33 90 6204 39 19 I 6210 30 00 I 12 . 12 . 91 Official Journal of the European Communities No L 342 /29 (l 2 (3 (a) 02.0160 (b) 02.0165 ( 16 ) Men's or boys' suits and ensembles, other than knitted or crocheted, of wool of cotton or of man-made fibres , excluding ski suits 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 02.0670 ( 67) Knitted or crocheted clothing accessories other than for babies, household linen of all kinds , knitted or crocheted ; curtains (including drapes) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted blankets and travelling rugs , other knitted or crocheted articles including parts of garments or of clothing accessories 5807 90 90 6113 0010 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 No L 342/30 Official Journal of the European Communities 12 . 12 . 91 ANNEX III Order No (category) CN code Description 03.0010 2710 00 Petroleum oils and oils obtained from bituminous minerals, other than crude ; preparations not elsewhere specified or included , containing by weight 70 % or more of \ petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations: l  Light oils : l   For other purposes :    Special spirits : 2710 00 21     White spirit 2710 00 25     Other l    Other :     Motor spirit : \ 2710 00 31      Aviation spirit I      Other, with a lead content : \ 2710 00 33 ______ Not exceeding 0,013 g/ litre 2710 00 35       Exceeding 0,013 g/ litre l 2710 00 37     Spirit type jet fuel 2710 00 39 _ _ _ _ Other light oils l l  Medium oils :   For other purposes : \    Kerosene: 2710 00 51     Jet fuel \ 2710 00 55     Other 2710 00 59 Other \ \  Heavy oils : II   Gas oil : l 2710 00 69    For other purposes II   Fuel oils : 2710 00 79    For other purposes II   Lubricating oils ; other oils : 2710 00 95    To be mixed in accordance with the terms of additional note 6 (CN) to this II chapter (') 2710 00 99    For other purposes l 2711 Petroleum gases and other gaseous hydrocarbons: \ li  Liquefied: 2711 12   Propane : \ ll    Propane of a purity not less than 99 % : 2711 12 11     For use as a power or heating fuel ll    Other : 2711 12 99     For other purposes 2711 13   Butanes : 2711 13 90  For other purposes 2712 Petroleum jelly ; paraffin wax , microcrystalline petroleum wax, slack wax , ozokerite , l lignite wax, peat wax, othermineral waxes, and similar products obtained by synthesis IIor by other processes , whether or not coloured : 2712 10  Petroleum jelly : 2712 10 90   Other 2712 20 00  Paraffin wax containing by weight less than 0,75 % of oil 2712 90  Other :   Other :    Crude: 2712 90 39 For other purposes 2712 90 90    Other 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90  Other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90 90   Other (*) Entry under this code is subject to conditions laid down in the relevant Community provisions . 12 . 12 . 91 Official Journal of the European Communities No L 342 / 31 ANNEX IV (a ) (b ) Order No CN code Description 04.0030 7202 7202 21 7202 21 10 7202 21 90 7202 29 00 Ferro-alloys  Ferro-silicon :   Containing by weight more than 55% of silicon:    Containing by weight more than 55 % but not more than 80 % of silicon _ _ _ Containing by weight more than 80% of silicon   Other 04.0040 7202 30 00  Ferro-silico-manganese 04.0050 7202 41 7202 41 10 7202 41 90 7202 49 7202 49 10 7202 49 50 7202 49 90  Ferro-chromium:   Containing by weight more than 4 % of carbon :    Containing by weight more than 4 % but not more than 6 % of carbon    Containing by weight more than 6 % of carbon   Other :    Containing by weight not more than 0,05 % of carbon    Containing by weight more than 0,05% but not more than 0,5% of carbon    Containing by weight more than 0,5 % but not more than 4 % of carbon 04.0055 ex 7202 49 10 ex 7202 49 50 of which :  Ferro-chromium containing by weight not more than 0,10% of carbon and more than 30% but not more than 90% of chromium (super-refined ferro-chromium), maximum 04.0090 7901 7901 11 00 7901 12 7901 12 10 7901 12 30 7901 12 90 7901 20 00 Unwrought zinc :  Zinc, not alloyed :   Containing by weight 99,99% or more of zinc   Containing by weight less than 99,99% of zinc:    Containing by weight 99,95 % or more but less than 99,99 % of zinc _ _ _ Containing by weight 98,5% or more but less than 99,95% of zinc    Containing by weight 97,5 % or more but less than 98,5 % of zinc  Zinc alloys ( a) Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the designation of the products is to be considered as having no more than an indicative value , the preferential scheme being determined, within the context of this Annex, by the application of the CN code . Where ex CN code positions are indicated , the preferential scheme is to be determined by application of CN code and corresponding description taken together. (b) See Taric codes in Annex V. Official Journal of the European Communities 12 . 12 . 91No L 342/32 ANNEX V Taric codes Order No CN code Taric code 01.0040 ex 3916 90 90 ex 3917 10 90 ex 3917 29 19 ex 3917 32 51 ex 3917 39 19 ex 3919 10 90 ex, 3919 90 90 3916 90 90 * 10 3917 10 90 * 10 3917 29 19 » 10 3917 32 51 * 10 3917 39 19 * 10 3919 10 90 * 10 3919 90 90 * 10 01.0050 ex 3915 90 93 ex 3916 90 90 ex 3917 29 19 ex 3917 32 51 ex 3917 39 19 ex 3919 10 90 ex 3919 90 90 3915 90 93 * 20 3916 90 90 * 20 3917 29 19 * 20 3917 32 51 * 20 3917 39 19 » 20 3919 10 90 * 20 3919 90 90 * 20 01.0060 ex 4012 10 90 ex 4012 20 90 4012 10 90 » 90 4012 20 90 * 90 01.0165 ex 7407 10 00 ex 7407 21 90 ex 7407 22 10 ex 7407 22 90 ex 7407 29 00 7407 10 00 * 90 7407 21 90 » 90 7407 22 10 * 90 7407 22 90 » 90 7407 29 00 * 90 01.0180 ex 7407 10 00 ex 7407 21 90 ex 7407 22 10 ex 7407 22 90 ex 7407 29 00 7407 10 00 * 10 7407 21 90 * 10 7407 22 10 * 10 7407 22 90 * 10 7407 29 00 * 10 02.0010 ex 5604 90 00 5604 90 00 » 50 02.0020 ex 5811 00 00 ex 6308 00 00 5811 00 00 » 91 6308 00 00 » 11 02.0025 ex 5811 00 00 ex 6308 00 00 5811 00 00 » 92 6308 00 00 * 19 02.0030 ex 5905 00 70 ex 6308 00 00 5905 00 70 * 10 6308 00 00 * 20 02.0090 ex 6302 60 00 6302 60 00 » 90 02.0150 02.0155 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 12 10 » 90 6202 12 90 » 90 6202 13 10 90 6202 13 90 * 90 02.0670 ex 6302 60 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6302 60 00 » 10 6305 20 00 » 10 6305 39 00 » 91 6305 90 00*20 04.0055 ex 7202 49 10 ex 7202 49 50 7202 49 10 » 10 7202 49 50 * 10